Citation Nr: 0425417	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  94-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral leg, ankle, 
and foot disorders.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1962 to June 
1965 and from September 1965 to July 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1992 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision denied service 
connection for a bilateral leg and ankle disorders.  

On February 8, 1996, a hearing was held in Atlanta, Georgia, 
before Bettina S. Callaway, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.  During the pendency of 
the appeal, the appellant made assertions with respect to 
bilateral pes planus, flat feet.  Because such claim was 
intertwined with the claims of service connection for 
bilateral ankle and leg disorders, the Board has previously 
amended the issue on appeal to more accurately reflect the 
actual disabilities on appeal 

The case was previously before the Board in April 1996, when 
it was remanded for examination of the veteran and medical 
opinions.  In May 1998 this case was again before the Board, 
when it was remanded to obtain additional government medical 
records.


REMAND

This case is not yet ready for appellate review.  In a 
November 1998 statement, G. V., D.P.M., (Dr. V.) indicated 
that he had treated the appellant for disabilities of the 
feet since June 1998 and that the appellant had undergone 
surgery on his feet at Northlake Regional Medical Center, in 
Tucker, Georgia, on July 2, 1998.  Records of the surgery and 
records from Dr. V. should be obtained.  See 38 C.F.R. 
§ 3.159(c)(1) (2003).  

Records received from the appellant indicate that the 
appellant has filed a claim for disability benefits from the 
Social Security Administration (SSA).  The records considered 
by that agency in making a decision on his claim, including a 
copy of any decision itself, should be obtained.  See 
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003); see also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well).

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).  Although the appellant underwent a 
medical examination in May 1996, the appellant's feet have 
not been examined since surgery was necessitated in July 
1998.  The appellant should undergo a VA feet examination to 
determine whether the appellant's bilateral pes planus was 
aggravated by his military service.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  After securing any necessary release, 
the RO should obtain records from G. V., 
D. P. M. (Dr. V.), for treatment of the 
appellant's feet from June 1998 to the 
present.

2.  After securing any necessary release, 
the RO should obtain records from 
Northlake Regional Medical Center in 
Tucker, Georgia, for treatment of and 
surgery on the appellant's feet on 
approximately July 2, 1998.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After any documents obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the appellant should be afforded a 
VA feet examination to determine whether 
the appellant's bilateral pes planus was 
aggravated during his military service.  
The claims folder, including the 
appellant's service medical records 
showing treatment or examination in June 
1962, July 1962, June 1968, August 1974, 
July 1975, March 1976, November 1977, 
November 1979, February 1984, August 
1984, and March 1987; records of 
treatment at Fort Benning, Georgia, or 
Martin Army Community Hospital in June 
1995, undated 1995, and June 1998; VA 
medical examination reports dated in May 
1996, August 1997, and September 1998; 
and records from Dr. G. V. dated in June 
1998 and November 1998, should be made 
available to the examiner for review 
before the examination.  (The appellant's 
service medical records are contained in 
a brown envelope within the claims 
folder.)  The examiner should state in 
the examination report that the claims 
folder has been reviewed.

The appellant is competent to report 
readily observable symptoms, such pain or 
swelling in his feet; however, as a 
layperson, the appellant is not competent 
to provide a medical diagnosis or a 
medical nexus.  

The examiner should express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less 
likely than not" (less than 50% 
likelihood) that the appellant's 
bilateral pes planus increased in 
severity during his nearly 25 years of 
military service.  (Temporary flare-ups 
are not considered increases in 
severity.)  If so, is it obvious or 
manifest (clear and unmistakable) that 
the increase in disability was due to the 
natural progress of the disease?

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The SSOC should set forth all pertinent 
laws and regulations and should include a 
discussion of the application of those 
laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




